Citation Nr: 0031693	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a stomach disorder, 
to include diarrhea and pain on flatulence, to include as due 
to an undiagnosed illness.

3.  Entitlement to service connection for a burning eyes, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sore throat and 
coughing, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for multiple joint 
stiffness, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had approximately ten months of active duty, to 
include the period from January 1991 to July 1991.  He served 
in Southwest Asia from February 5, 1991 to June 10, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims.  

The veteran appealed and, in August 1998, the Board denied 
the claims.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court). 
In February 1999, representatives of the veteran and of the 
Secretary of Veterans Affairs (the Secretary) filed with the 
Court a Joint Motion for Remand and for a Stay of 
Proceedings.  That same month, the Court granted the motion, 
vacated the Board's August 1998 decision, and remanded the 
case to the Board.  The February 1999 Joint Remand provided a 
restatement of the laws and regulations applicable to claims 
for undiagnosed illnesses.

In a January 2000 decision, the Board again denied the claims 
listed above, as well as service connection for freckles and 
PTSD.  The veteran then appealed to the Court.  In August 
2000, representatives of the veteran and the VA Secretary 
filed with the Court a Joint Motion for Remand which included 
the above listed issues and for a Stay of Proceedings.  That 
same month, the Court granted the motion, vacated the Board's 
January 2000 decision with regard to the above listed issues, 
and remanded the case to the Board.  


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, and was on remand from the 
Court, the Veterans Claims Assistance Act of 2000 became law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The Veterans Claims Assistance Act of 2000 essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The 
medical examination and etiology opinions requested below are 
in part to comply with this provision. 

The Board notes that a VA compensation examination was 
conducted in August 1997.  The VA examining physician did not 
indicate whether he reviewed the claims file.  The examiner 
offered the etiology opinion that the veteran's headaches 
were part of a somatization which was present with agitated 
depression, and that it was highly probable that all of the 
other symptoms the veteran reported belonged to a chronic 
level of agitated depression, and did not include an opinion 
regarding etiology to service.  The examiner further opined 
that whether the agitated depression was precipitated by 
military service or occurred for other reasons, that question 
would be better addressed by experts in the various diseases.  
Because the examiner did not review the claims file, the 
basis for the opinion is unclear.

For these reasons, the Board finds that a thorough and 
contemporaneous examination of the veteran is warranted, 
including a medical nexus opinion based on a thorough and 
accurate history.  The RO, on Remand, should afford the 
veteran the appropriate VA examination or examinations for 
the purpose of obtaining another, more comprehensive, 
diagnosis, clinical findings, and medical opinion regarding 
the presence and nature of any current disability or signs or 
symptoms of disability, and a medical opinion regarding the 
etiology of any present disability or signs or symptoms of 
disability.  

The Veterans Claims Assistance of Act of 2000 also includes 
new notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

By this Remand, the veteran is notified that, in order to 
establish direct service connection for any of the claimed 
disabilities, he must submit competent medical evidence of a 
diagnosis of current disabilities, evidence of injury or 
disease in service, and medical opinion evidence that these 
currently diagnosed disabilities are related to an injury or 
disease in service.  In order to establish service connection 
for the claimed disorders (other than hearing loss and 
tinnitus) as due to an undiagnosed illness, the veteran must 
submit objective medical indications ("signs") of a chronic 
disability or evidence of independently verifiable non-
medical indicators of the claimed chronic disabilities 
(evidence other than the veteran's own statements and 
testimony), and evidence that these disorders either manifest 
in service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more after service separation.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (2000).

For these reasons, this claim is REMANDED to the RO for the 
following development: 

1.  The RO should afford the veteran the 
appropriate VA medical examination(s) for 
the purpose of determining whether the 
veteran has current disability or signs 
of current disability, and to determine 
the etiology of any current disability or 
signs of disability.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination, and the examiner(s) should 
indicate in writing that the claims file 
was reviewed.  

a) The examiner(s) should be requested to 
clearly report any diagnoses which are 
supported by clinical and special test 
findings and, for each such disability 
capable of medical diagnosis, the 
examiner should offer an opinion as to 
when such disability was first 
manifested, including an opinion as to 
whether it is as least as likely as not 
that such medically diagnosed 
disabilities were first manifested during 
service.

b) The examiner should also be requested 
to clearly report whether there are any 
objective indications (signs) of chronic 
disability manifested by headaches, 
stomach disorder or diarrhea, burning 
eyes, sore throat and coughing, or 
multiple joint stiffness which cannot by 
history, physical examination, or 
laboratory tests be attributable to any 
known clinical diagnosis.  The examiner 
should offer an opinion as to the 
etiology of such disability or signs of 
disability.

2.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits all of the the 
issues in appellate status on the basis 
of direct service connection, and also 
adjudicate the issues of entitlement to 
service connection for headaches, stomach 
disorder (including diarrhea or pain on 
flatulence), burning eyes, sore throat 
and coughing, and multiple joint 
stiffness, as due to undiagnosed 
illnesses under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317. 

3.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review, to notify the veteran of the evidence 
needed to substantiate his claims, and to assist the veteran 
with the development of evidence in connection with his 
claim.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


